Title: From Thomas Jefferson to Hore Browse Trist, 9 February 1802
From: Jefferson, Thomas
To: Trist, Hore Browse


          
            Dear Sir
            Washington Feb. 9. 1802.
          
          My information of the death of mr Steele was premature, altho’ recieved from mr Hunter the member from Missisipi. the facts are these. early in autumn I was informed that mr Steele’s state of health was desperate, and that he would send me his resignation & leave the territory, to try the only chance for his recovery. soon after this he grew so much worse as to be unable to leave his room, & has been going down hill ever since, his recovery being impossible. from this state of things arose a report of his actual death, which was sent on to mr Hunter. but it is now known that he was not dead on the [8]th. of December, which was subsequent to the date of the report. still we expect by every post to recieve information of his actual death. in the mean time many considerations enjoin that we say nothing about the eventual arrangement I had proposed to you. be so good as to present my respectful salutations to the ladies, & to accept assurances yourself of my esteem & best wishes.
          
            Th: Jefferson
          
        